Order entered October 11, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00241-CV

                               DAVID RAY BARNES, Appellant

                                                V.

                                JENNIFER BARNES, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-11126

                                            ORDER
          We GRANT appellant’s motion to abate and remand for entry of findings of fact and

conclusions of law. See TEX. R. CIV. P. 296, 297. We ORDER the Honorable Mary Brown,

Presiding Judge of the 301st Judicial District Court of Dallas County, Texas to make findings of

fact and conclusions of law in accordance with Texas Rule of Civil Procedure 297 within twenty

(20) days of the date of this order. The findings of fact and conclusions of law shall be filed in a

supplemental clerk’s record with this Court within twenty-five (25) days of the date of this order.

          We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Brown, Dallas County District Clerk Felicia Pitre, and all counsel of

record.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty (30) days from the date of this order or when the Court receives the findings

of fact and conclusions of law, whichever occurs sooner.

                                                    /s/     CRAIG STODDART
                                                            JUSTICE